Citation Nr: 1647662	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


	THE ISSUES	

1. Entitlement to an initial rating in excess of 10 percent for a contusion of the left foot, fifth digit.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from November to December 1979, in the Navy from April to May 1987, as a member of the Army National Guard of Massachusetts from December 1989 to December 1990, and in the Army from October 2009 to November 2010.

This matter comes before the Board of Veterans Appeals (Board) from the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran appeared at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This case was previously before the Board in July and October 2015 when it was remanded for additional development. 

The Veteran raised the issue of entitlement to service connection for a left ankle disability at his May 2015 hearing before the Board and it was referred to the Agency of Original Jurisdiction (AOJ) in the Board's July 2015 remand.  However, no action has been taken with respect to this issue, and the Board does not have jurisdiction over it.  The Veteran is advised that his statement at the May 2015 Board hearing does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  

Accordingly, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits and, if the Veteran wishes to file a claim, he must do so on the prescribed form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the Veteran's left foot, fifth digit disability has been manifested by symptoms of a moderately severe disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for a left foot, fifth digit disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5284 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an increased rating for a left foot, fifth digit disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in November 2012.  The Statement of the Case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a rating in excess of 10 percent for the Veteran's left foot, fifth digit disability.

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Three VA examinations have been secured in connection with the current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Taken together, the Veteran's August 2011 and August and December 2015 examinations are adequate; the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in July and October 2015.  The purpose of the July 2015 remand was to obtain a medical examination discussing the severity and symptomatology of the Veteran's left foot, fifth digit disability.  Upon remand, the Veteran underwent a VA examination in August 2015 of his left foot; however, the VA examiner did not differentiate the symptoms of the Veteran's service connected left foot, fifth digit disability, service connected left lower extremity neuritis disability, and non-service connected left ankle disability.  Therefore, in October 2015, the case was remanded by the Board in order to obtain an additional left foot examination, which occurred in December 2015.  The Board therefore finds that there was substantial compliance with the prior remand orders, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998).  

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left foot, fifth digit disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  Where a veteran has multiple problems due to a service connected disability, it is possible for the veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate ratings do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


V. Factual Background and Analysis

Initially, the Board notes that there are multiple Diagnostic Codes under the Rating Schedule for rating foot disabilities.  The Veteran's left foot, fifth digit disability is currently rated as 10 percent disabling under Diagnostic Code 5284, which contemplates "other" foot injuries, not covered by any specific proceeding code.  38 C.F.R. §  4.71a, Diagnostic Code 5284. 

Pursuant to Diagnostic Code 5284, a 10 percent disability rating is warranted for a "moderate" foot injury; a 20 percent disability rating is warranted for a "moderately severe" foot injury; a 30 percent disability rating is warranted for a "severe" foot injury; and a maximum 40 percent disability rating is warranted when there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Notably, service connection is also in effect for neuritis of the left lower extremity, as secondary to the Veteran's left foot, fifth digit disability, beginning February 24, 2012.  The Veteran's left lower extremity neuritis is rated as 10 percent disabling under Diagnostic Code 8625, which contemplates mild incomplete paralysis.  38 C.F.R. § 4.71a.  Service connection is also in effect for hallux valgus (claimed as bunions) as secondary to the Veteran's left foot, fifth digit disability, and a noncompensable rating has been assigned for the entire period on appeal under Diagnostic Code 5280, which specifically contemplates hallux valgus  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

Pursuant to the Board's October 2015 remand, a December 2015 VA examination was performed to attempt to differentiate the Veteran's symptoms of his service connected left foot, fifth digit disability, service connected left lower extremity neuritis, and non-service connected left ankle disability.  The examiner found that it would be impossible to differentiate if the Veteran's current symptoms are from his service connected left lower extremity neuritis and non-service connected left ankle condition and foot deformities.  When separation of the effects of the service connected disability from a non-service connected disability is not possible, such signs and symptoms shall be attributed to the service connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, since the effects of the Veteran's non-service connected left ankle condition and foot deformities and the effects of his service connected left lower extremity neuritis cannot be distinguished from those of his service connected left foot, fifth digit disabilities, the Board must attribute all signs and symptoms to his service connected left foot, fifth digit disability.  See Mittleider, 11 Vet. App. 181.  

Additionally, although the December 2015 examination report did not reflect a diagnosis of pes cavus, it has been diagnosed throughout the record.  See April 2013 podiatry treatment note.  Since the examiner was unable to distinguish between the symptoms of the Veteran's service connected left foot, fifth digit disability and his non-service connected foot disorders, the Board will consider the symptoms of the Veteran's pes cavus as a part of his service connected left foot, fifth digit disability.   VA treatment records reflect a diagnosis of pes planus (commonly known as flatfoot) as well; however, it appears as this was entered in error since this diagnosis was first noted in April 2013, when pes cavus was diagnosed, and the Veteran's problem list does not list pes cavus as one of the Veteran's disabilities.  Finally, the Board notes that although the examiner was unable to distinguish the symptoms of the Veteran's left ankle disability and foot disabilities, the fact remains that his left ankle disability is still not service connected.  Moreover, the Board finds the Veteran's left ankle symptoms, which stem from his service connected foot disorder, have been contemplated by the left lower extremity neuritis rating. 

At an August 2011 VA examination, the Veteran reported pain, a tingling feeling to the left outside part of his foot from his fifth digit up to his ankle, slight discomfort upon range of motion of the toe both on and off weight bearing, instability, tenderness, and partial limitation while standing and walking.  The Veteran stated that while he was still able to perform the two and a half mile walk required for physical training in the National Guard, he experienced bothersome pain at the end.

At an August 2015 VA examination, the examiner noted that the Veteran experienced sharp pain radiating from his left foot, fifth digit into his left ankle, disturbance of locomotion, lack of endurance, inability to stand or walk longer than 15 minutes, and inability to tolerate any fitness activity other than pool therapy.

As discussed above, the December 2015 VA examiner was unable to differentiate the symptoms from the Veteran's service connected left foot, fifth digit disability, service connected left lower extremity neuritis, and non-service connected left ankle condition.  The examiner reported that the Veteran was experiencing constant pain, inability to bear full weight on his left foot, disturbance of locomotion, interference with standing, lack of endurance, and a functional impact on occupational tasks as the Veteran is unable to stand or walk for more than 15 minutes.  

The examiner also stated that the Veteran's left foot, fifth digit disability causes him to ambulate with an altered gait and an avoidance of putting pressure on his left lateral aspect of the foot.  The Veteran reported that he constantly uses orthotics and special shoes to alleviate some of the pain he experiences while he ambulates.  The Veteran has also reported pain, functional loss through the inability to stand or walk for prolonged periods of time, and tingling beginning in his left foot, fifth digit and radiating to his left ankle throughout the record.  As a result of his left foot, fifth digit disability, the Veteran indicated he was forced to leave the National Guard due to his inability to complete the required two and a half mile walk required for physical training.

In examining the lay and medical evidence, the Board concludes it more nearly approximates findings for a higher 20 percent rating under Diagnostic Code 5284 as it reflects a moderately severe disability and that a preponderance of the evidence is against a finding that it more nearly approximates a disability manifested by severe symptoms.  Such evidence, as described in detail above, reflects the Veteran's symptoms of a left foot, fifth digit disability to include chronic pain, tingling, painful motion, fatigability, instability, weakness and functional limitations in his ability to perform occupational tasks that require prolonged standing or walking.  The Veteran has made statements to the effect that he has severe foot pain and as a result limits his activities requiring standing or walking.  

The evaluation of the Veteran's left foot, fifth digit disability is based on the overall characteristics of the disability and its effects on the Veteran's ordinary activity.  38 C.F.R. § 4.10 (2016).  At a September 2015 VA treatment appointment, the Veteran stated that he walks three miles every day and does not use any assistive devices (other than orthotics and braces) such as a cane, walker, or wheelchair to ambulate.  Therefore, such considerations more nearly approximate a moderately severe, not a severe, foot disability as the Veteran is able, albeit for shortened periods at a time, to ambulate freely.

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code relating to foot disabilities.  Since the Veteran's service connected left foot, fifth digit disability is rated under Diagnostic Code 5284 (that contemplates "other" foot injuries), the Board cannot "pyramid" by granting service connection for a disability under a separate Diagnostic Code with a lower rating.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Specifically, the Board considered whether the Veteran is entitled to a higher disability rating under any other foot injury Diagnostic Code such as flatfoot (Diagnostic Code 5276), pes cavus (Diagnostic Code 5278), and malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  Both flatfoot and malunion or nonunion of the tarsal or metatarsal bones have not been diagnosed.  Therefore a higher rating under either of those Diagnostic Codes is not warranted.  Though the record shows that the Veteran does have a diagnosis for pes cavus, the evidence does not reflect that he meets the criteria under that Diagnostic Code for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  The Veteran does not have all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shorted plantar fascia, and marked tenderness under metatarsal heads on both feet, either unilaterally or bilaterally, as required for a higher 30 percent rating, nor does he have marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet, either unilaterally or bilaterally, as required for the maximum schedular 50 percent disability rating.  Therefore, the evidence of record does not show that a higher disability rating is warranted under Diagnostic Code 5278 or any other Diagnostic Codes pertaining to foot disabilities.  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left foot, fifth digit disability level.

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service connected left foot, fifth digit disability.  Hence, referral for consideration of an extraschedular rating is not warranted.

The Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a rating in excess of 20 percent.

Therefore, the evidence more nearly approximates a 20 percent rating, but no higher, for the Veteran's left foot, fifth digit disability. 




ORDER

A 20 percent disability rating, but no higher, is warranted for a contusion to the left foot, fifth digit, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Board regrets the additional delay, the issue of entitlement to a TDIU must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed in the Veteran's April 2015 treatment notes, he seeks entitlement to a TDIU due to service connected disabilities, to include, at least in part, due to his service connected left foot, fifth digit disability.  Accordingly, the Board has added the issue of entitlement to a TDIU to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  The RO has not yet adjudicated this issue in the first instance, and therefore, a remand is required.  On remand, the RO should also send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for a TDIU, as well as the application for increased compensation based on unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO must also send to the Veteran and request that he complete and return VA Form 21-8940, the application for increased compensation based on unemployability. 

2. The RO should also undertake any other development it deems to be warranted.

3. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


